MEMORANDUM **
Adolfo Alday-Gonzalez appeals from his jury-trial conviction for conspiracy to transport unauthorized aliens for profit, in violation of 8 U.S.C. § 1324(a)(l)(A)(v)(I), and aiding and abetting the transportation of unauthorized aliens for profit, in violation of 8 U.S.C. §§ 1324(a)(l)(A)(ii), 1324(a)(l)(A)(v)(II), and 1324(a)(l)(B)(i). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We decline to review appellant’s ineffective assistance of counsel claims on direct appeal, because this is not “the unusual case[](l) where the record on appeal is sufficiently developed to permit determination of the issue[s], or (2) where the legal representation is so inadequate that it obviously denies a defendant his Sixth Amendment right to counsel.” United States v. Jeronimo, 398 F.3d 1149, 1156 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.